358 U.S. 100 (1958)
EAGLE LION STUDIOS, INC., ET AL.
v.
LOEW'S INC. ET AL.
No. 17.
Supreme Court of United States.
Argued November 10, 12, 1958.
Decided November 24, 1958.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
William L. McGovern argued the cause for petitioners. With him on the brief were Norman Diamond, Abe Krash and Seymour Krieger.
S. Hazard Gillespie, Jr. argued the cause for Loew's Incorporated, respondent. With him on the brief was Henry L. King.
Edward C. Raftery argued the cause for RKO Theatres, Inc., et al., respondents. With him on the brief was George A. Raftery.
Oscar H. Davis, then Acting Solicitor General, Assistant Attorney General Hansen and Henry Geller filed a brief for the United States, as amicus curiae.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE STEWART took no part in the consideration or decision of this case.